DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 30 August 2021. As directed by the amendment: claims 1, 4, 10, 11, 13, and 21 have been amended. Thus claims 1-2, 4-11, and 13-22 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 3 June 2021.
Response to Arguments
Applicant’s arguments, see pages 9 and 10 of REMARKS filed 30 August 2021, with respect to the rejection(s) of claim(s) 1, 10, and 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney (US 5,496,288) and Utterberg (US 5,881,774 A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 9-11, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288) in view of Utterberg (US 5,881,774 A). 
Regarding claim 1, Sweeney discloses a flush syringe assembly comprising: a barrel (12 Fig 1) including a side wall (Fig 1) having an inside surface defining a chamber (Fig 1) for retaining a fluid, an open proximal end (14 Fig 1) and a distal end (16 Fig 1); a distal wall (28 Fig 2) and an elongate tip (24 Fig 2) extending distally from the distal end, the elongate tip having a distal end (the end of tip 24 closed by pin 54 Fig 2) and a passageway (26 Fig 2) therethrough in fluid communication with said chamber (Fig 2); a collar (34 Fig 2) mounted on and in contact with the distal wall of the barrel (Fig 2), the collar completely surrounding the elongate tip and the distal wall (Fig 3, the collar completely encircles the elongate tip and the distal wall), the collar including at least one continuous side wall (Fig 3) having an inside surface (44 Fig 3) defining a compartment (See annotated Fig 3 below), an open distal end (42 Fig 3) extending past the distal end of the elongate tip (See the collar 34 extending past 24 in Fig 3), a proximal end (40 Fig 3) adjacent the distal wall of the barrel; and an elongated plunger rod (22 Fig 1) disposed within the barrel, the plunger rod comprising a distal end and a proximal end (Fig 1), the distal end including a stopper (20 Fig 1) slidably positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (col 1 lines 42-44), the elongated plunger rod extending outwardly from (col 1 lines 42-44), the stopper having a distal surface (Fig 1).
    PNG
    media_image1.png
    653
    546
    media_image1.png
    Greyscale

However, because the integral hinge of Sweeney includes breaks between the center hinge and the biasing hinges (See Figs 4 and 5), Sweeney fails to disclose the open distal end of the collar completely surrounding the distal end of the elongate tip. 
	Utterberg teaches a hinged cap for a device (Fig 2) where the center hinge (38 Fig 2) and the biasing hinges (34 Fig 2) are offset from the device (12 Fig 2) by a side arm (24 Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the hinged cap of Sweeney to be offset from the device by a side arm as taught by Utterberg since making the collar free of breaks would prevent ingress of contaminants and allow the interior to be kept sealed and sterile (Col 2 lines 14-16). By modifying the hinge of Sweeney with the hinge of Utterberg, the modified collar would have an open distal end that completely surrounds the distal end of the elongated tip. 
Regarding claim 2, modified Sweeney teaches the flush syringe assembly of claim 1. Sweeney further discloses wherein the distal wall (28 Fig 2) of the barrel includes an engagement portion (28 Fig 2, the portion where the distal wall contacts the collar) to connect the barrel to the collar.
Regarding claim 4, modified Sweeney teaches the flush syringe assembly of claim 1. Sweeney further discloses wherein the compartment of the collar surrounds the elongated tip and the distal wall (Fig 3, the compartment encircles the elongated tip and the distal wall).
Regarding claim 5, modified Sweeney teaches the flush syringe assembly of claim 1. Sweeney further discloses wherein the collar is removable (“The mode of engagement of the collar to the syringe barrel can be permanent or removable”, col 3 lines 2-4).
Regarding claim 7, modified Sweeney teaches the flush syringe assembly of claim 1. Sweeney further discloses wherein the collar has a concave inner surface (Fig 3, the inner surface of the collar cylinder is concave).
Regarding claim 9, modified Sweeney teaches the flush syringe assembly of claim 1. Sweeney further discloses wherein the fluid is a flush fluid (col 1 lines 56 – col 2 line 2, it is noted that the fluid in claim 1 is not positively recited, therefore, the limitation is satisfied since the device of Sweeney is capable of performing the function of retaining a flush fluid).
Regarding claim 10, Sweeney discloses a flush syringe assembly comprising: a barrel (12 Fig 1) including a side wall (Fig 1) having an inside surface defining a chamber (Fig 1) for retaining a fluid, an open proximal end (14 Fig 1) and a distal end (16 Fig 1); a distal wall (28 Fig 2) and an elongate tip (24 Fig 2) extending distally from the distal end, the elongate tip having a distal end (the end of tip 24 closed by pin 54 Fig 2) and a passageway (26 Fig 2) therethrough in fluid communication with said chamber (Fig 2); a collar (34 Fig 2) mounted on and in contact with the distal wall of the barrel (Fig 2), the collar completely surrounding the elongate tip and the distal wall (Fig 3, the collar completely encircles the elongate tip and the distal wall), the collar including at least one continuous side wall (Fig 3) having an inside surface (44 Fig 3) defining a compartment (See annotated Fig 3 below), an open distal end (42 Fig 3) extending past the distal end of the elongate tip (See the collar 34 extending past 24 in Fig 3), a proximal end (40 Fig 3) adjacent the distal wall of the barrel; a removable cap (36 Fig 3) (36 Fig 2), a proximal end (36 Fig 2, the side facing the syringe), and a closed distal end (36 Fig 2, the side facing away from the syringe), the removable cap being mounted on the distal end of the collar (Fig 2); an elongated plunger rod (22 Fig 1) disposed within the barrel, the plunger rod comprising a distal end and a proximal end (Fig 1); and a stopper (20 Fig 1) slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (col 1 lines 42-44).

    PNG
    media_image1.png
    653
    546
    media_image1.png
    Greyscale

However, because the integral hinge of Sweeney includes breaks between the center hinge and the biasing hinges (See Figs 4 and 5), Sweeney fails to disclose the open distal end of the collar completely surrounding the distal end of the elongate tip. 
	Utterberg teaches a hinged cap for a device (Fig 2) where the center hinge (38 Fig 2) and the biasing hinges (34 Fig 2) are offset from the device (12 Fig 2) by a side arm (24 Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the hinged cap of Sweeney to be offset from the device by a side arm as taught by Utterberg since making the collar (Col 2 lines 14-16). By modifying the hinge of Sweeney with the hinge of Utterberg, the modified collar would have an open distal end that completely surrounds the distal end of the elongated tip. 
Regarding claim 11, modified Sweeney teaches the flush syringe assembly of claim 10. Sweeney further discloses wherein the compartment of the collar surrounds the elongated tip and the distal wall (Fig 3, the compartment encircles the elongated tip and the distal wall).
Regarding claim 14, modified Sweeney teaches the flush syringe assembly of claim 10. Sweeney further discloses wherein the collar is removable (“The mode of engagement of the collar to the syringe barrel can be permanent or removable”, col 3 lines 2-4).
Regarding claim 16, modified Sweeney teaches the flush syringe assembly of claim 10. Sweeney further discloses wherein the collar has a concave inner surface (Fig 3, the inner surface of the collar cylinder is concave).
Regarding claim 18, modified Sweeney teaches the flush syringe assembly of claim 10. Sweeney further discloses wherein the fluid is a flush fluid (col 1 lines 56 – col 2 line 2, it is noted that the fluid in claim 1 is not positively recited, therefore, the limitation is satisfied since the device of Sweeney is capable of performing the function of retaining a flush fluid).
Regarding claim 19, modified Sweeney teaches the flush syringe assembly of claim 10. Sweeney further discloses wherein the removable cap includes an outward protrusion (54 Fig 2) extending from the body of the removable cap and corresponding with the passageway on the distal end of the elongated tip (Fig 2).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288) in view of Utterberg (US 5,881,774 A) and Schultz (US 2014/0276651 A1).
Regarding claim 6, modified Sweeney teaches the flush syringe assembly of claim 1. However, modified Sweeney fails to teach wherein the distal end of the collar has a convex inner surface. 
(108 Fig 48) wherein the distal end of the collar has a convex inner surface (136 Fig 48). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the distal end of the collar of modified Sweeney to have a convex inner surface to provide a “funnel-like guide” to “assist guiding a female Luer-type connector toward male distal tip” [0111].
Regarding claim 15, modified Sweeney teaches the flush syringe assembly of claim 10. However, modified Sweeney fails to teach wherein the distal end of the collar has a convex inner surface. 
Schultz teaches a collar (108 Fig 48) wherein the distal end of the collar has a convex inner surface (136 Fig 48). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the distal end of the collar of modified Sweeney to have a convex inner surface to provide a “funnel-like guide” to “assist guiding a female Luer-type connector toward male distal tip” [0111].
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288), Utterberg (US 5,881,774 A) and Hwang et al. (US 9,415,168 B2).
Regarding claim 8, modified Sweeney teaches the flush syringe assembly of claim 1. However, modified Sweeney fails to disclose wherein the collar has a shape of a trapezoidal prism.
Hwang et al. teaches a grip surface that is a trapezoidal prism (Fig 10f). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the outside of the collar of Sweeney to have a shape of a trapezoidal prism as taught by Hwang et al. to provide a surface that is easier to grip and twist than a cylinder (col 8 lines 8-17). 
Regarding claim 17, modified Sweeney teaches the flush syringe assembly of claim 10. However, modified Sweeney fails to disclose wherein the collar has a shape of a trapezoidal prism.
Hwang et al. teaches a grip surface that is a trapezoidal prism (Fig 10f). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the outside of the collar of (col 8 lines 8-17).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288) in view of Utterberg (US 5,881,774 A) and Smith (US 6,622,882 B2).
Regarding claim 13, modified Sweeney teaches the flush syringe assembly of claim 10. However, modified Sweeney fails to disclose wherein the collar includes a plurality of threads to connect the collar to the removable cap.
Smith teaches a distal wall includes a plurality of threads (54 Fig 3A) to connect to a removable cap (40 Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the collar of modified Sweeney to include threads to connect the collar to the removable cap as taught by Smith to be able to form the cap separately from the collar, and to be able to remove or replace the cap if needed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288) in view of Utterberg (US 5,881,774 A) and Tucker at al. (US 6,632,199 B1).
Regarding claim 20, modified Sweeney teaches the flush syringe assembly of claim 10.However, fails to disclose wherein the removable cap has a cross- sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal.
Tucker et al. teaches wherein the removable cap (20’’ Fig 10A) has a cross- sectional shape that is hexagonal (Fig 10A). It would have been obvious to one of ordinary skill at the time of effective filing for the cap of modified Sweeney to have a cross-sectional shape that is hexagonal as taught by Tucker et al. to “facilitate handling the cap for placing it onto or removing it from a syringe” (col 4 lines 60-65).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288) in view of Smith (US 6,622,882 B2) and Utterberg (US 5,881,774 A).
Regarding claim 21, Sweeney discloses a flush syringe assembly comprising:Page 5 of 14AMENDMENT / RESPONSE UNDER 37 CFR § 1.111Serial Number: 16/253,739Docket: P-15902.US01 Filing Date: Jan 22, 2019Title: Flush Syringe With Shielded Tipa barrel (12 Fig 1) including a side wall (Fig 1) having an inside surface defining a chamber (Fig 1) for retaining a fluid, an open proximal end (14 Fig 1) and a distal end (16 Fig 1); a distal wall (28 Fig 2) and an elongate tip (24 Fig 2) extending distally from the distal end, the elongate tip having a distal end (the end of tip 24 closed by pin 54 Fig 2) and a passageway (26 Fig 2) therethrough in fluid communication with said chamber (Fig 2); a collar (34 Fig 2) mounted on and in contact with the distal wall of the barrel (Fig 2), the collar completely surrounding the elongate tip and the distal wall (Fig 3, the collar completely encircles the elongate tip and the distal wall), the collar including at least one continuous side wall (Fig 3) having an inside surface (44 Fig 3) defining a compartment (See annotated Fig 3 below), an open distal end (42 Fig 3) extending past the distal end of the elongate tip (See the collar 34 extending past 24 in Fig 3), a proximal end (40 Fig 3) adjacent the distal wall of the barrel; a removable cap (36 Fig 3) having a body (36 Fig 2), a proximal end (36 Fig 2, the side facing the syringe), and a closed distal end (36 Fig 2, the side facing away from the syringe), the removable cap being mounted on the distal end of the collar (Fig 2); an elongated plunger rod (22 Fig 1) disposed within the barrel, the plunger rod comprising a distal end and a proximal end (Fig 1); and a stopper (20 Fig 1) slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (col 1 lines 42-44).

    PNG
    media_image1.png
    653
    546
    media_image1.png
    Greyscale

However, Sweeney fails to disclose wherein the collar includes a plurality of threads to connect the collar to the removable cap and because the integral hinge of Sweeney includes breaks between the center hinge and the biasing hinges (See Figs 4 and 5), Sweeney fails to disclose the open distal end of the collar completely surrounding the distal end of the elongate tip.
Smith teaches a distal wall includes a plurality of threads (54 Fig 3A) to connect to a removable cap (40 Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the collar of Sweeney to include threads to connect the collar to the removable cap as taught by Smith to be able to form the cap separately from the collar, and to be able to remove or replace the cap if needed.
Utterberg teaches a hinged cap for a device (Fig 2) where the center hinge (38 Fig 2) and the biasing hinges (34 Fig 2) are offset from the device (12 Fig 2) by a side arm (24 Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the hinged cap of Sweeney to be offset from the device by a side arm as taught by Utterberg since making the collar free of breaks would prevent ingress of contaminants and allow the interior to be kept sealed and sterile (Col 2 lines 14-16). By modifying the hinge of Sweeney with the hinge of Utterberg, the modified collar would have an open distal end that completely surrounds the distal end of the elongated tip.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 5,496,288) in view of Smith (US 6,622,882 B2), Utterberg (US 5,881,774 A), and Schultz (US 2014/0276651 A1).
Regarding claim 22, modified Sweeney teaches the flush syringe of claim 21. However, modified Sweeney fails to teach wherein the distal end of the collar has a convex inner surface. 
Schultz teaches a collar (108 Fig 48) wherein the distal end of the collar has a convex inner surface (136 Fig 48). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the distal end of the collar of modified Sweeney to have a convex inner surface to provide a “funnel-like guide” to “assist guiding a female Luer-type connector toward male distal tip” [0111].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/15/2021